Order entered April 22, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00283-CV

  EMPLOYEE SOLUTIONS MCKINNEY, LLC, ESI/EMPLOYEE SOLUTIONS, L.P.,
                 AND ESI GENERAL, LLC, Appellants

                                                V.

                             MICHAEL WILKERSON, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-04305

                                            ORDER
       On March 16, 2016, we abated this accelerated appeal, from an order denying a motion to

compel arbitration, to allow the parties an opportunity to be heard in the trial court on a second

motion to compel arbitration. We now REINSTATE the appeal. As the parties have not

informed the Court of the results of the hearing, we reset all deadlines and ORDER Dallas

County District Clerk Felicia Pitre and court reporter Vielica Dobbins to file the appellate record

no later than April 29, 2016. Appellants shall file their brief within twenty days of the filing of

the appellate record. See TEX. R. APP. P. 38.2(a).



                                                      /s/   CRAIG STODDART
                                                            JUSTICE